EXAMINER'S COMMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 11/5/19, claims 1-5 are currently pending in the application.

In view of the amendment, all rejections set forth in the office action dated 8/16/21 are withdrawn.
Reasons For Allowance

Claims 1-5 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
The presently cited claims are allowable over prior art to Shoaf et al. (20030158331 Al), Masaharu et al. (WO2016072145 Al, MT) and Makoto (JP090882A, MT, of record).
	Shoaf is drawn to a mini-emulsion polymerization product of a least one rubber compound substantially dissolved in at least one acrylic and/or vinyl monomer. The reference teaches rubber compounds such as polybutadiene and natural rubber, with Example 1 being directed to a modified latex based on milled natural rubber, hydroxyethyl acrylate and acrylic acid. The reference is silent on hydrogenated polybutadienes.
	Masaharu teaches an aqueous polyurethane resin composition which comprises an aqueous dispersion of a polyurethane resin (Y) that is obtained by further reacting a chain extender (D) with a hydroxyl group-containing compound (A) and a urethane prepolymer (X) which is obtained by reacting an isocyanate group-containing compound (B) and an acidic group-containing polyol (C), wherein compound (A) may comprise at least 80 parts by mass of 
	Makoto teaches multilayer films for vehicles comprising a primer layer formed from polyolefin-modified resin (I), obtained by grafting 20-99% by wt. of a polyolefin-based macromer (A) having an ethylenically unsaturated bond and 80 to 1% by weight of an unsaturated compound (B), wherein (A) is obtained by reacting a hydroxyl group of a polyolefin with an ethylenically unsaturated group-containing anhydride monomer or a hydroxyl group-containing-monomer (b) via reaction with a diisocyanate compound (c). The reference is silent on the primer layer composition comprising an aqueous medium and a glycol ether solvent which is miscible with water as in the claimed invention.
	The cited prior art fails to teach or suggest, alone or in combination, a water-based composition comprising a polymer having an acid value in the range of 10 to 65 mgKOH/g, said polymer formed from a hydrogenated polybutadiene having claimed iodine value in an amount within the range of 4% to 38% by mass of the raw materials used to form said polymer, a basic compound (B), and an aqueous medium (C) containing a glycol ether solvent that is miscible with water as in the claimed invention. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762